Citation Nr: 0611950	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-16 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for renal carcinoma 
secondary to diabetes mellitus to the date of severance on 
December 1, 2004.

2.  Entitlement to service connection for left nephrectomy 
secondary to diabetes mellitus to the date of severance on 
December 1, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from July 9, 2001, to the date of severance 
on December 1, 2004.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to January 1973 and from June 1973 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002 and 
July 2003 by the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In March 2006, 
the veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  

The Board notes that in September 2004 the RO severed service 
connection for type II diabetes mellitus based upon a 
determination that evidence that the veteran had been on 
shore in the Republic of Vietnam was not credible.  It is 
significant to note that the requirement identified as the 
basis for severance that the veteran at least have "set 
foot" ashore in Vietnam appears to be inconsistent with the 
findings of VA's General Counsel in VAOPGCPREC 27-97 and VA 
comments provided upon publication of the final rule in 66 FR 
23166-01 (May 8, 2001) recognizing the phrase "in the 
Republic of Vietnam" to include inland waterways.  

Although the veteran submitted a notice of disagreement from 
the March 2004 proposal to sever (a preliminary 
determination), there is no indication that he expressed any 
disagreement within the time limits for an appeal of the 
actual September 2004 rating action.  The Board finds, 
however, that the veteran raised the issue of entitlement to 
reinstatement at his personal hearing in March 2006 and that 
this matter is inextricably intertwined with the issues 
presently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record reveals the veteran was notified of the VCAA duties 
and of the evidence necessary to substantiate his service 
connection claims, including which parties were expected to 
provide such evidence, by correspondence dated in June 2002 
and March 2004.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  As the case 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements is provided.

As noted above, the veteran raised the issue of entitlement 
to reinstatement of service connection for type II diabetes 
mellitus at his hearing in March 2006.  The Board finds this 
pending claim is inextricably intertwined with the issues on 
appeal; therefore, these matters must be remanded for 
additional development.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).



Accordingly, the case is REMANDED for the following:

1.  As the claim concerning entitlement 
to reinstatement of service connection 
for type II diabetes mellitus is deemed 
to be "inextricably intertwined" with 
the issues on appeal, VA must ensure that 
the notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





